Citation Nr: 1021364	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to total disability based on individual 
unemployability (TDIU).

2.  Entitlement to an increased evaluation for hearing loss, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.




ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to 
October 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran attended a hearing before the 
undersigned in April 2010.

In December 2004, the Veteran filed a substantive appeal 
which included the claims for TDIU and an increased rating 
for hearing loss.  In February 2007, he withdrew several 
issues which were included in this appeal, but not the claims 
for TDIU or an increased rating for hearing loss.  As such, 
both issues are on appeal herein.

The appeal for an increased rating for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his service-
connected disabilities, including bronchitis with granuloma, 
postoperative (lung disability), rated 60 percent disabling; 
bilateral hearing loss, rated 50 percent disabling; duodenal 
ulcer, rated 10 percent disabling; tinea versicolor, arms and 
chest, rated 10 percent disabling; and tinnitus, rated 10 
percent disabling; render the Veteran unemployable.
CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
individual unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting the Veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the Veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the Veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

The Veteran's service-connected lung disability is currently 
rated 60 percent disabling.  In addition, bilateral hearing 
loss is rated 50 percent disabling; duodenal ulcer is rated 
10 percent disabling; tinea versicolor, arms and chest, is 
rated 10 percent disabling; and tinnitus is rated 10 percent 
disabling.  The Veteran's combined rating for all his 
service-connected disabilities is 90 percent.  Therefore, the 
Veteran is eligible for an individual unemployability rating 
if he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a Veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the Veteran 
unemployable.

Prior to retirement, the Veteran worked as a mail handler for 
the U.S. Postal Service.  His job involved listening to 
others give instructions or speak and he reported trouble 
hearing his co-workers.  The Veteran estimated that he lost 
two months of his last year of work at that job due to 
service-connected disabilities.  After that, he trained to be 
a retail salesperson.  He sold shoes.  However, due to his 
hearing loss, he often misunderstood the size, style, or 
color that a customer needed.  It was also a dusty 
environment, which bothered his lung disability.  He next 
worked as a bus driver.  Again, his hearing was an issue 
because the person who had chartered the bus would try and 
give him directions while he drove and he could not hear 
them.

The claims file also contains an October 1999 letter from the 
VA vocational rehabilitation department to the Veteran.  This 
letter explains that the Veteran would not be provided 
vocational rehabilitation services since his service-
connected medical conditionals limit his ability to work so 
severely that they are an impairment to employment.  
According to the letter, despite additional training, he 
still remained unemployable.  The attached report shows that 
the Veteran was seeking to return to employment as a real 
estate agent but his hearing loss and his inability to do any 
physical labor or to work in any number of weather conditions 
cause a serious employment handicap.

It is clear that the Veteran has made numerous efforts to 
obtain and maintain employment in various fields, without 
success.  In fact, his inability to work is so severe that 
even vocational rehabilitation determined that he had a 
"serious employment handicap" due to service-connected 
disabilities, and that their services would not be of use to 
him unless his medical condition improved.  This, combined 
with the Veteran's testimony regarding his various failed 
efforts to maintain employment, is evidence that the Veteran 
is unemployable due primarily to his service-connected 
disabilities.

Therefore, considering the current severity of the Veteran's 
service-connected disabilities, considering that the Veteran 
currently has a combined rating of 90 percent, and resolving 
all doubt in the Veteran's favor, the Board finds that 
entitlement to individual unemployability is warranted.




ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.


REMAND

The Veteran's last VA audiological examination was in August 
2007, nearly three years ago.  Since that time, the Veteran 
testified at his April 2010 hearing that he had extreme 
difficulty hearing with the hearing aids he currently had.  
This was not reflected at the August 2007 VA examination.  
Hence, a more contemporaneous VA examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous"). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his bilateral hearing loss.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and audiological examination.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


